Citation Nr: 0737094	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from September 1950 to 
September 1954.  The veteran's DD Form 214 indicates that his 
most significant duty assignment was with the Air Refueling 
Squadron.   He was listed as a Refueling Specialist.  

This appeal to the Board of Veterans Appeals (the Board) is 
from a February 2004 rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

Service connection is also currently in effect for bilateral 
hearing loss, evaluated as 40 percent disabling.  

The veteran testified before the undersigned Veterans Law 
Judge at the VARO in September 2007.  A transcript is of 
record.  [Tr.]

A motion to advance this case on the Board's docket was 
received and granted by the Board for good cause in September 
2007. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDING OF FACT

The veteran has tinnitus that is reasonably attributable to 
service.


CONCLUSION OF LAW

Tinnitus was incurred as the result of service.  38 U.S.C.A. 
§§ 1110, 1131, 5103 (West 2002 & Supp. 2007); 38 C.F.R. 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).   In view of the full 
grant of benefits herein as to the issue of entitlement to 
service connection for tinnitus, there is no need for further 
discussion of notice or development.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that an veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II. Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein).  

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, op. cit.  The 
Board is mindful that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, op. cit.  Thus, the weight to be accorded the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.

III.  Factual Background and Analysis

Service medical records show no complaints or findings 
regarding tinnitus.    

At a private ear examination for a hearing aid in July 1997, 
the veteran reported that he did not have ringing or buzzing 
noises (tinnitus) in his ears.   

The veteran was afforded a VA examination in September 2003, 
at which time he reported tinnitus of 5 years' duration.  It 
was noted that the veteran had been exposed to noise from 
aircraft engines during service, and he did not utilize 
hearing protection at the time.  The tinnitus was described 
as intermittent.  The loudness of the tinnitus was 3 out of 
10.  He had no post-service occupational noise exposure.  
Avocational noise exposure was for power tools; however, he 
reported wearing protection while involved in this activity.  
A nexus opinion regarding tinnitus was not addressed by the 
examiner.  

The veteran testified at a personal hearing in September 
2007.  He stated that he has had tinnitus since service.  Tr. 
3.  The veteran presented a medical statement at the hearing 
with an attached statement waiving initial RO review of this 
evidence.  The September 2007 statement is from a doctor of 
audiology.  The specialist described the veteran's in-service 
noise exposure.  She noted that there is a positive 
relationship between hearing loss and tinnitus, and they 
often originate from the same cause.  The examiner concluded 
that since the veteran's hearing loss was related to the 
veteran's military service, it was her opinion that the 
tinnitus is "more likely than not" due to his military 
service as well.       

The Board has reviewed the evidence of record in and since 
service.  Although tinnitus was not shown until many years 
after service, that does not preclude a grant of service 
connection.  38 C.F.R. § 3.303(d) (service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).  In 
this case, we have the veteran's sworn oral testimony 
regarding the problems with and onset of his tinnitus.  
Additionally, the uncontroverted medical opinion of record 
links the current tinnitus to service.  A competent medical 
expert has rendered this opinion, which is of significant 
probative value, and the Board is not free to substitute its 
own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, 
affording every reasonable doubt to the veteran, service 
connection for tinnitus is in order.  


ORDER

Service connection for tinnitus is granted.


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


